Case: 15-20234      Document: 00513940362         Page: 1    Date Filed: 04/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-20234                                FILED
                                  Summary Calendar                           April 5, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIC COLINE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:13-CR-406-2


Before JOLLY, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Eric Coline has moved for leave to
withdraw on the ground that there is no nonfrivolous issue for appeal, in
accordance with Anders v. California, 386 U.S. 738 (1967). Counsel’s motion
satisfies the requirements for Anders briefs. See id.; United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Coline has filed a response.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20234     Document: 00513940362    Page: 2   Date Filed: 04/05/2017


                                 No. 15-20234

         We have reviewed counsel’s motion and the relevant portions of the
record reflected therein, as well as Coline’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
However, contrary to counsel’s assertion, the judgment contains no clerical
error.    Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Coline’s motion for appointment of new
counsel or, alternatively, for leave to proceed pro se is DENIED. See United
States v. Wagner, 158 F.3d 901, 902–03 (5th Cir. 1998). Coline’s motion to
supplement the record on appeal and to place the record on appeal under seal
is also DENIED.




                                       2